Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
2.	Claims 4, 11 and 17 are amended. Claims 4-7 and 11-21 are pending.

Continued Examination Under 37 CFR 1.114
3.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/27/2021 has been entered. 

Response to Arguments
Applicant’s arguments filed on 7/27/2021 have been considered but are moot in view of the new grounds of rejection.

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

5.	Claims 4, 6, 11-13 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Chockalingam et al. (US. Pub. No. 2016/0360462 A1) in view of Luo et al. (US. Pub. No. 2015/0351121 A1) and further in view of Xie et al. (US. Pub. No. 2018/0288667 A1).
Regarding claim 4, Chockalingam discloses a method of wireless communication (See Abstract), comprising: 
measuring, by a user equipment (UE) configured for broadcast communications from a broadcast transmitter (See Par. [48]-[50] and Fig. 5 of Chockalingam for a reference to the UE 502 that is connected to both serving cell 506 and neighboring cell 504, and which receives a broadcast signals from both transmitters), a signal strength for each of one or more neighboring base stations (See Par. [52]-[53] and Fig. 6; Step 612 of Chockalingam for a reference to the wireless communication device (UE) measures a signal strength, e.g., RSRP, and a signal quality, e.g., SINR, of each neighbor cell); and
See Par. [39] and Fig. 6A of Chockalingam for a reference to the UE compares the measured signal strength to the [SINR threshold]. If the reception signal strength of any neighboring BS exceeds the signal strength threshold, then the UE sends a modified measurement report to the eNodeB 304 (Serving BS) to trigger a handover to a neighbor cell (Step 620 of Fig. 6A) [Once the measurements report is transmitted to the serving cell, this implies that the UE entered a connected state]) in response to the signal strength of at least one of the one or more neighboring base stations other than the serving base station exceeding a threshold signal strength (See Par. [23], [36], [39] and Fig. 6A of Chockalingam for a reference to the transmission of the modified measurement report is performed in response to the UE receives, from the neighbor cell, a signal strength [measured by: RSSI, RSRP and SINR], which exceeds a predetermined quality/strength threshold) that would cause interference to broadcast reception at the UE (See Par. [39] and Fig. 6A of Chockalingam for a reference to receiving a signal from the neighbor cell that is measured to have a high RSRP and SINR cause a high level of interference since the neighbor cell transmits on the same frequency and resource elements of the serving cell [Therefore, receiving a signal from the neighbor cell that is measured to have a high RSRP and SINR, exceeding a signal strength threshold, would cause a high level of interference]); wherein the threshold signal strength is a predetermined amount below a signal strength of the serving base station (See Par. [25] and of Chockalingam for a reference to a measurement report will not be sent to the eNodeB, when the RSRP of the serving cell exceeds a network-defined signal strength threshold [an A2 threshold]. Therefore, the UE enters the connected mode when the serving cell's signal quality becomes better than [Above] an A2threshold [Signal strength threshold]).
wherein the threshold signal strength is exceeded by the signal strength of the at least one of the one or more neighboring base stations when a difference between the signal strength of the serving base station and the signal strength of the at least one of the one or more neighboring base stations is less than a difference between the signal strength of the serving base station and the threshold signal strength
However, Luo disclose transmitting, by the UE, a broadcast clear-to-send (CTS) signal to the one or more neighboring base stations other than the serving base station (See Par. [84]-[85] and Fig. 9B of Luo for a reference to the UE schedules the downlink CET (DL transmission) by broadcasting a channel reserving signal (CRS) that may be a CTS signal sent to all interfering neighboring cells after the UE enters the service area of the serving cell) once entered into the connected state with the serving base station (See Par. [84]-[85] and Fig. 9B of Luo for a reference to the UE obtains the configuration and scheduling information [Network access information], which is provided to the UE in the connected mode through primary component carrier (PCC) [Connected to the serving cell]).
Thus, it would be obvious for one of ordinary skills in the art before the effective filing date of the invention to combine the teachings of Luo and Chockalingam. The motivation of combination would be to improve the system’s efficiency, by avoiding interference from neighboring cells, since the neighboring cells will refrain from interfering transmissions for the certain amount of time and perform LBT after receiving the CTS signal. (Luo; Par. [85])
wherein the threshold signal strength is exceeded by the signal strength of the at least one of the one or more neighboring base stations when a difference between the signal strength of the serving base station and the signal strength of the at least one of the one or more neighboring base stations is less than a difference between the signal strength of the serving base station and the threshold signal strength.
However, Xie discloses wherein the threshold signal strength is exceeded by the signal strength of the at least one of the one or more neighboring base stations when a difference between the signal strength of the serving base station and the signal strength of the at least one of the one or more neighboring base stations (See Par. [84]-[85] of Xie for a reference to selecting [Connecting to] the target neighbor cell is based on a difference between the signal quality of the serving cell and the signal quality of the neighbor cell when the signal quality of the serving cell falls below a second threshold) is less than a difference between the signal strength of the serving base station and the threshold signal strength (See Par. [88] of Xie for a reference to the second threshold is correlated the first threshold, to which a signal quality of a serving cell is compared and determined to fall below it when selecting to connect to the neighbor cell).
Thus, it would be obvious for one of ordinary skills in the art before the effective filing date of the invention to combine the teachings of Xie, Luo and Chockalingam. The motivation of combination would be to improve the system’s efficiency and performance, by improving the handover decisions when the UE moves from a coverage area of a first RAT to the coverage area of a second RAT. (Xie; Par. [49])

Regarding claim 6, the combination of Chockalingam, Luo and Xie, specifically Chockalingam discloses the method of claim 4, further including: obtaining, by the UE, a resource allocation from the serving base station for the transmitting the broadcast CTS signal (See Par. [23], [29] of Chockalingam for a reference to the SINR measured, the measurements report and reference signal transmitted use particular designated resource elements (Frequency/Time) assigned by the serving eNB 304).

Regarding claim 11, Chockalingam discloses a method to enable the UE:
to measure, by a user equipment (UE) configured for broadcast communications from a broadcast transmitter (See Par. [48]-[50] and Fig. 5 of Chockalingam for a reference to the UE 502 that is connected to both serving cell 506 and neighboring cell 504, and which receives a broadcast signals from both transmitters), a signal strength for each of one or more neighboring base stations (See Par. [52]-[53] and Fig. 6; Step 612 of Chockalingam for a reference to the wireless communication device (UE) measures a signal strength, e.g., RSRP, and a signal quality, e.g., SINR, of each neighbor cell); and
entering, by the UE, a connected state with a serving base station (See Par. [39] and Fig. 6A of Chockalingam for a reference to the UE compares the measured signal strength to the [SINR threshold]. If the reception signal strength of any neighboring BS exceeds the signal strength threshold, then the UE sends a modified measurement report to the eNodeB 304 (Serving BS) to trigger a handover to a neighbor cell (Step 620 of Fig. 6A) [Once the measurements report is transmitted to the serving cell, this implies that the UE entered a connected state]) in response to the signal strength of at least one of the one or more neighboring base stations other than the serving base station exceeding a threshold signal strength (See Par. [23], [36], [39] and Fig. 6A of Chockalingam for a reference to the transmission of the modified measurement report is performed in response to the UE receives, from the neighbor cell, a signal strength [measured by: RSSI, RSRP and SINR], which exceeds a predetermined quality/strength threshold) that would cause interference to broadcast reception at the UE (See Par. [39] and Fig. 6A of Chockalingam for a reference to receiving a signal from the neighbor cell that is measured to have a high RSRP and SINR cause a high level of interference since the neighbor cell transmits on the same frequency and resource elements of the serving cell [Therefore, receiving a signal from the neighbor cell that is measured to have a high RSRP and SINR, exceeding a signal strength threshold, would cause a high level of interference]); wherein the threshold signal strength is a predetermined amount below a signal strength of the serving base station (See Par. [25] and of Chockalingam for a reference to a measurement report will not be sent to the eNodeB, when the RSRP of the serving cell exceeds a network-defined signal strength threshold [an A2 threshold]. Therefore, the UE enters the connected mode when the serving cell's signal quality becomes better than [Above] an A2threshold [Signal strength threshold]).
Chockalingam does not explicitly disclose transmitting, by the UE, a broadcast clear-to-send (CTS) signal to the one or more neighboring base stations other than the serving base station once entered into the connected state with the serving base station; wherein the threshold signal strength is exceeded by the signal strength of the at least one of the one or more neighboring base stations when a difference between the signal strength of the serving base station and the signal strength of the at least one of the one or more neighboring base stations is less than a difference between the signal strength of the serving base station and the threshold signal strength.
However, Luo disclose transmitting, by the UE, a broadcast clear-to-send (CTS) signal to the one or more neighboring base stations other than the serving base station (See Par. [84]-[85] and Fig. 9B of Luo for a reference to the UE schedules the downlink CET (DL transmission) by broadcasting a channel reserving signal (CRS) that may be a CTS signal sent to all interfering neighboring cells after the UE enters the service area of the serving cell) once entered into the connected state with the serving base station (See Par. [84]-[85] and Fig. 9B of Luo for a reference to the UE obtains the configuration and scheduling information [Network access information], which is provided to the UE in the connected mode through primary component carrier (PCC) [Connected to the serving cell]).
Thus, it would be obvious for one of ordinary skills in the art before the effective filing date of the invention to combine the teachings of Luo and Chockalingam. The motivation of combination would be to improve the system’s efficiency, by avoiding interference from neighboring cells, since the neighboring cells will refrain from interfering transmissions for the certain amount of time and perform LBT after receiving the CTS signal. (Luo; Par. [85])
The combination of Chockalingam and Luo does not explicitly disclose wherein the threshold signal strength is exceeded by the signal strength of the at least one of the one or more neighboring base stations when a difference between the signal strength of the serving base station and the signal strength of the at least one of the one or more neighboring base stations is less than a difference between the signal strength of the serving base station and the threshold signal strength
However, Xie discloses wherein the threshold signal strength is exceeded by the signal strength of the at least one of the one or more neighboring base stations when a difference between the signal strength of the serving base station and the signal strength of the at least one of the one or more neighboring base stations (See Par. [84]-[85] of Xie for a reference to selecting [Connecting to] the target neighbor cell is based on a difference between the signal quality of the serving cell and the signal quality of the neighbor cell when the signal quality of the serving cell falls below a second threshold) is less than a difference between the signal strength of the serving base station and the threshold signal strength (See Par. [88] of Xie for a reference to the second threshold is correlated the first threshold, to which a signal quality of a serving cell is compared and determined to fall below it when selecting to connect to the neighbor cell).
Thus, it would be obvious for one of ordinary skills in the art before the effective filing date of the invention to combine the teachings of Xie, Luo and Chockalingam. The motivation of combination would be to improve the system’s efficiency and performance, by improving the handover decisions when the UE moves from a coverage area of a first RAT to the coverage area of a second RAT. (Xie; Par. [49])





Regarding claim 13, the claim is interpreted and rejected for the same reason as set forth in claim 6.

	Regarding claim 17, Chockalingam discloses measure, by a user equipment (UE) configured for broadcast communications from a broadcast transmitter (See Par. [48]-[50] and Fig. 5 of Chockalingam for a reference to the UE 502 that is connected to both serving cell 506 and neighboring cell 504, and which receives a broadcast signals from both transmitters), a signal strength for each of one or more neighboring base stations (See Par. [52]-[53] and Fig. 6; Step 612 of Chockalingam for a reference to the wireless communication device (UE) measures a signal strength, e.g., RSRP, and a signal quality, e.g., SINR, of each neighbor cell); and
entering, by the UE, a connected state with a serving base station (See Par. [39] and Fig. 6A of Chockalingam for a reference to the UE compares the measured signal strength to the [SINR threshold]. If the reception signal strength of any neighboring BS exceeds the signal strength threshold, then the UE sends a modified measurement report to the eNodeB 304 (Serving BS) to trigger a handover to a neighbor cell (Step 620 of Fig. 6A) [Once the measurements report is transmitted to the serving cell, this implies that the UE entered a connected state]) in response to the signal strength of at least one of the one or more neighboring See Par. [23], [36], [39] and Fig. 6A of Chockalingam for a reference to the transmission of the modified measurement report is performed in response to the UE receives, from the neighbor cell, a signal strength [measured by: RSSI, RSRP and SINR], which exceeds a predetermined quality/strength threshold) that would cause interference to broadcast reception at the UE (See Par. [39] and Fig. 6A of Chockalingam for a reference to receiving a signal from the neighbor cell that is measured to have a high RSRP and SINR cause a high level of interference since the neighbor cell transmits on the same frequency and resource elements of the serving cell [Therefore, receiving a signal from the neighbor cell that is measured to have a high RSRP and SINR, exceeding a signal strength threshold, would cause a high level of interference]); wherein the threshold signal strength is a predetermined amount below a signal strength of the serving base station (See Par. [25] and of Chockalingam for a reference to a measurement report will not be sent to the eNodeB, when the RSRP of the serving cell exceeds a network-defined signal strength threshold [an A2 threshold]. Therefore, the UE enters the connected mode when the serving cell's signal quality becomes better than [Above] an A2threshold [Signal strength threshold]).
Chockalingam does not explicitly disclose transmitting, by the UE, a broadcast clear-to-send (CTS) signal to the one or more neighboring base stations other than the serving base station once entered into the connected state with the serving base station; wherein the threshold signal strength is exceeded by the signal strength of the at least one of the one or more neighboring base stations when a difference between the signal strength of the serving base station and the signal strength of the at least one of the one or more neighboring base stations is less than a difference between the signal strength of the serving base station and the threshold signal strength.
However, Luo disclose transmitting, by the UE, a broadcast clear-to-send (CTS) signal to the one or more neighboring base stations other than the serving base station (See Par. [84]-[85] and Fig. 9B of Luo for a reference to the UE schedules the downlink CET (DL transmission) by broadcasting a channel reserving signal (CRS) that may be a CTS signal sent to all interfering neighboring cells after the UE enters the service area of the serving cell) once entered into the connected state with the serving base station (See Par. [84]-[85] and Fig. 9B of Luo for a reference to the UE obtains the configuration and scheduling information [Network access information], which is provided to the UE in the connected mode through primary component carrier (PCC) [Connected to the serving cell]).
Thus, it would be obvious for one of ordinary skills in the art before the effective filing date of the invention to combine the teachings of Luo and Chockalingam. The motivation of combination would be to improve the system’s efficiency, by avoiding interference from neighboring cells, since the neighboring cells will refrain from interfering transmissions for the certain amount of time and perform LBT after receiving the CTS signal. (Luo; Par. [85])
The combination of Chockalingam and Luo does not explicitly disclose wherein the threshold signal strength is exceeded by the signal strength of the at least one of the one or more neighboring base stations when a difference between the signal strength of the serving base station and the signal strength of the at least one of the one or more neighboring base stations is less than a difference between the signal strength of the serving base station and the threshold signal strength.
wherein the threshold signal strength is exceeded by the signal strength of the at least one of the one or more neighboring base stations when a difference between the signal strength of the serving base station and the signal strength of the at least one of the one or more neighboring base stations (See Par. [84]-[85] of Xie for a reference to selecting [Connecting to] the target neighbor cell is based on a difference between the signal quality of the serving cell and the signal quality of the neighbor cell when the signal quality of the serving cell falls below a second threshold) is less than a difference between the signal strength of the serving base station and the threshold signal strength (See Par. [88] of Xie for a reference to the second threshold is correlated the first threshold, to which a signal quality of a serving cell is compared and determined to fall below it when selecting to connect to the neighbor cell).
Thus, it would be obvious for one of ordinary skills in the art before the effective filing date of the invention to combine the teachings of Xie, Luo and Chockalingam. The motivation of combination would be to improve the system’s efficiency and performance, by improving the handover decisions when the UE moves from a coverage area of a first RAT to the coverage area of a second RAT. (Xie; Par. [49])

Regarding claim 18, the claim is interpreted and rejected for the same reason as set forth in claim 5.

.


6.	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Chockalingam et al. in view of Luo et al. in view of Xie et al. and further in view of Hahm et al. (US. Pub. No. 2008/0063106 A1).
Regarding claim 5, the combination of Chockalingam, Luo and Xie does not explicitly disclose the method of claim 4, further including: obtaining, by the UE, identification information regarding each of the one or more neighboring base stations prior to the measuring, wherein the obtaining includes one of: acquiring the identification information from a system information broadcast transmitted by the one or more neighboring base stations; or receiving the identification information from the serving base station of the.
However, Hahm discloses obtaining, by the UE, identification information regarding each of the one or more neighboring base stations prior to the measuring (See Par. [65], [74] and Fig. 2 of Hahm for a reference to a BRTS signal is transmitted from the AP to all Active UEs with identification information), wherein the obtaining includes one of:
acquiring the identification information from a system information broadcast transmitted by the one or more neighboring base stations; or receiving the identification information from the serving base station of the UE (See Par. [27], [65], [74] and Fig. 4A & 4B of Hahm for a reference to a BRTS signal is transmitted from the AP to all Active UEs containing, implicitly, the ID (MAC Address) of the AP, as well as all the parameters required to connect the UE to the AP).
Thus, it would be obvious for one of ordinary skills in the art before the effective filing date of the invention to combine the teachings of Hahm, Xie, Luo and Chockalingam. The motivation of combination would be to improve the system’s efficiency, by maintaining service fairness between users, and improving the overall channel throughput. (Hahm; Par. [78])

7.	Claims 7, 14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Chockalingam et al. in view of Luo et al. in view of Xie et al. and further in view of Han et al. (US. Pub. No. 2016/0360464 A1).
Regarding claim 7, the combination of Chockalingam, Luo and Xie does not explicitly disclose receiving, by the UE, the threshold signal strength from the serving base station.
However, Han discloses receiving, by the UE, the threshold signal strength from the serving base station (See Fig. 3; 100 and Par. [45], [97]-[98] of Han for a reference to the UE obtains configuration information of at least one neighboring cell. The configuration information includes threshold configuration and identification information of the neighboring cell).
Thus, it would be obvious for one of ordinary skills in the art before the effective filing date of the invention to combine the teachings of Han, Xie, Luo and Chockalingam. The motivation of combination would be to ensure quality of a radio signal obtained by UE, so handover occasions become more appropriate, and an unnecessary handover procedure is avoided. (Han; Par. [78])


Regarding claim 14, the claim is interpreted and rejected for the same reason as set forth in claim 7.


Regarding claim 20, the claim is interpreted and rejected for the same reason as set forth in claim 7.


8.	Claims 15, 16 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Chockalingam et al. in view of Luo et al. in view of Xie et al. and further in view of Purnadi et al. (US. Pub. No. 2014/0036676 A1).
Regarding claim 15, the combination of Chockalingam, Luo and Xie does not explicitly disclose determining whether at least one of the one or more neighboring base stations having a signal strength that exceeds the threshold signal strength belongs to a different multicast-broadcast single frequency network (MBSFN) or public land mobile network (PLMN) from the serving base station; wherein entering the connected state is further in response to the determination that at least one of the one or more neighboring base stations belongs to a different MBSFN or PLMN from the serving base station.
However, Purnadi discloses determining whether at least one of the one or more neighboring base stations having a signal strength that exceeds the threshold signal strength belongs to a different multicast-broadcast single frequency network (MBSFN) or public land mobile network (PLMN) See Par. [101], [131] of Purnadi for a reference to determining that the signal strength of target node is above a certain threshold and that the target cell belongs to a different MBSFN area) ; 
wherein entering the connected state is further in response to the determination that at least one of the one or more neighboring base stations belongs to a different MBSFN or PLMN from the serving base station (See Par. [101], [119] of Purnadi for a reference to that when the UE moves to a target cell belongs to a different MBSFN area, the MBMS service is continued through handover for UE in RRC connected mode and through cell (re)selection for UE in RRC idle mode. For the UE to select a target cell, it should switch to an RRC connected mode).
Thus it would be obvious for one of ordinary skills in the art before the effective filing date of the invention to combine the teachings of Purnadi, Xie, Luo and Chockalingam. The motivation of combination would be to improve the system’s performance, by efficiently maintaining MBMS continuity in Radio Resource Controller (RRC) connected and RRC idle modes during handover. (Purandi; Par. [01])

Regarding claim 16, the claim is interpreted and rejected for the same reason as set forth in claim 15.


.


Conclusion
9. 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Geng et al (US. Pub. No. 2020/01205185 A1) discloses a method and a communications apparatus, to facilitate interference coordination between high-frequency cells. 
Yang et al. (US. Pub. No. 2020/0053661 A1) discloses techniques for dynamic interference management in NR dynamic TDD systems.
Yan et al. (US. Pub. No. 2020/0022055 A1) discloses a communication method, a network device, and a terminal, to increase a handover success rate of a terminal.


10.	Any inquiry concerning this communication from the examiner should be directed to RASHA FAYED whose telephone number is (571) 270-3804. The examiner can normally be reached on M-F 8:00AM-4:30PM.
	If attempts to reach the examiner by telephone are unsuccessful, the supervisory Examiner, Un Cho can be reached on (571)272-7919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 


/R.K.F/Examiner, Art Unit 2413   
/UN C CHO/Supervisory Patent Examiner, Art Unit 2413